** CONFLICT OF INTEREST **
ATTORNEY GENERAL HENRY HAS RECEIVED YOUR RECENT LETTER CONCERNING THE APPLICABILITY OF ATTORNEY GENERAL OPINION NO. 75-146, AND ANY APPLICABLE STATE LAW TO FUTURE EMPLOYMENT PLANS THAT YOU ARE CONSIDERING IN THE NEAR FUTURE.
PLEASE BE ADVISED THAT THIS OFFICE CANNOT ISSUE FORMAL OPINIONS TO STATE EMPLOYEES, AS THE AUTHORITY GRANTED TO THIS OFFICE BY THE LEGISLATURE TO GRANT OPINIONS OF THAT NATURE IS LIMITED TO QUESTIONS TENDERED ONLY BY CERTAIN STATE OFFICERS. I CAN TELL YOU THAT THE OPINION REFERRED TO IN YOUR LETTER DEALS ONLY WITH EMPLOYMENT BY OTHER STATE AGENCIES, AND NOT BY PRIVATE ENTITIES. I CAN FURTHER DIRECT YOUR ATTENTION TO AN OPINION ISSUED BY THIS OFFICE IN 1987 WHICH CONSTRUES THE STATE LAWS APPLYING TO STATE AGENCIES DOING BUSINESS WITH FIRMS THAT HAVE CONTRACTS WITH THE STATE. THAT OPINION ADVISES THAT EACH CASE MUST BE REVIEWED ON THE FACTS PRESENT IN EACH INSTANCE, AND CANNOT BE RESOLVED IN THE ABSTRACT.
I HAVE ENCLOSED A COPY OF ATTORNEY GENERAL OPINION NO. 87-011 FOR YOUR INFORMATION. I SUGGEST THAT YOU CONSULT WITH PRIVATE LEGAL COUNSEL AS TO THE APPLICABILITY OF YOUR PARTICULAR SITUATION TO THIS LAW.
(MICHAEL SCOTT FERN)